                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:19-CR-091-FDW-DCK


UNITED STATES OF AMERICA                      )
                                              )
      v.                                      )
                                              )
JAMES SCOTT ERVIN III                         )       ORDER
_________________________________             )


               THIS MATTER IS BEFORE THE COURT on the Defendant’s “Motion To

Seal” (Document No. 29) filed November 14, 2019. In accordance with the Local Rules, the Court

has considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Unopposed Motion to Continue Docket Call/Trial Date

contains sensitive and private information that is inappropriate for public access. Having carefully

considered the motion and the record, and for good cause, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

29) is GRANTED, and the Unopposed Motion to Continue Sentencing (Document No. 30) is

sealed until further Order of this Court.



                                  Signed: November 15, 2019
